Citation Nr: 1124103	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a sleep disorder.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from October 1986 to January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran was treated for complaints of insomnia during service.  Post-service, she was diagnosed as generally having "sleep disorders" by Debra Dube, M.D., via an April 2009 letter.  In that letter, Dr. Dube related the sleep disorders to service, but did not provide a rationale for the opinion.  She also indicated that she had been treating the Veteran since September 2004.  On remand, the Veteran's complete treatment records from Dr. Dube should be obtained.

The Veteran was subsequently examined by VA in March 2010.  The VA examiner found that she did not meet the criteria for a sleep disorder and was noted to have "decreased sleep."  However, in her May 2010 VA Form 9, the Veteran reported that her VA healthcare provider diagnosed her as having sleep apnea and instructed her not to get a "machine," presumably a C-PAP machine.  

A review of the VA records does not reflect this diagnosis of sleep apnea.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  The current VA records should be obtained in compliance with VA's duty to assist.  

In addition, the Veteran should be reexamined to determine if the claimed diagnosis of sleep apnea is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for any sleep disorders from the Tampa and Orlando VA Medical Centers, dated since March 2010.  

2.  Make arrangements to obtain the Veteran's complete treatment records for any sleep disorders from Debra Dube, M.D., dated since September 2004.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  Any indicated should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all current sleep disorders found to be present, i.e., sleep apnea, insomnia, etc.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current sleep disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


